Citation Nr: 9925420	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  94-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for disability manifested 
by clubbing of the fingernails and toenails.   


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from November 1986 to August 
1991.  

This appeal is from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
Regional Office (RO) that denied service connection for 
disability manifested by clubbing of the fingernails and 
toenails and granted a noncompensable rating for an enlarged 
prostate with history of prostatitis.  At a hearing before a 
member of the Board of Veterans' Appeals (Board) in July 
1999, the veteran withdrew the issue for a compensable rating 
for an enlarged prostate with history of prostatitis.  
Hearing transcript (T.), page 2.  
 

FINDINGS OF FACT

No competent evidence of an underlying current disability 
manifested by clubbing of the fingernails and toenails has 
been presented.  


CONCLUSION OF LAW

The veteran's claim for service connection for disability 
manifested by clubbing of the fingernails and toenails is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the veteran's entry examination in July 1986, 
there were no pertinent complaints or findings.  

A service internal medicine consultation dated in December 
1988 indicates that the veteran sought treatment for 
complaints of clubbing of the fingers, not the toes, of 
unknown duration.  It was noted that he never had a prior 
evaluation.  The impression was clubbing - etiology not 
obvious.  

Service medical records of April 1989 reveal that the veteran 
was seen for symptoms of occasional sharp chest pains.  He 
was also concerned about clubbing.  Physical examination 
showed clubbing in all fingers but no toes.  The pertinent 
impression was clubbing, suspected to be idiopathic.  

Service medical records of July 1991 show that the veteran 
was specially seen for his separation physical examination 
for the problem of fingernail and toenail clubbing.  The 
pertinent assessment was clubbing with history of tobacco 
use.  Since a workup had not yet been completed, further 
testing was recommended.  On the following day, the 
preliminary workup was normal.  Internal medicine was to be 
consulted to help identify the etiology of the clubbing.  The 
veteran was advised to stop smoking.  The separation 
examination dated in July 1991 indicates clubbing of the 
fingernails and toenails.  

The veteran was afforded a VA examination in May 1992.  An 
ancillary finding was that the veteran had clubbing of his 
nails universally on both hands and feet.  It was noted that 
it had begun during service and that no etiologic cause for 
it was found.  There was a question about his diet; the 
veteran had not eaten well during service and could have had 
a vitamin deficiency coupled with the intake of alcohol.  A 
blood profile was to be run.  The pertinent impression was 
clubbing of the nails of both hands bilaterally and both feet 
bilaterally.  A blood profile revealed no abnormal findings.  

The veteran was afforded another VA examination in November 
1992 in conjunction with his Persian Gulf service.  It was 
noted that there was oil on water around an island where he 
was located, and he was exposed to much of the oil well 
smoke.  During his Persian Gulf service, he was with a 
helicopter assault unit as a medic.  It was noted that he had 
clubbing of the fingernails, which had been present prior to 
service in the Persian Gulf.  On physical examination of the 
skin, early cyanosis was also observed.  All laboratory 
testing was within normal limits.  

The veteran submitted copies of private medical progress 
notes dated in April and May 1993.  On April 6, 1993, it was 
noted that the veteran worked at a laboratory at a hospital 
and asked to see Dr. W. for an examination.  It was also 
noted that the veteran had a history of palpitations and 
service related heart problems.  Eight days later, the 
veteran saw the doctor who noted the 2-week history of heart 
palpitations.  It was thought that they were most likely 
"PACs" or "PVCs."  The doctor observed that the veteran 
also had clubbing of his fingers that was progressive.  He 
had no lung disease.  Discontinuing caffeine was recommended.  
As of May 5, 1993, the veteran had stopped caffeine intake 
and the heart palpitations had stopped.  Six days later, the 
PVCs had all gone away.  

The veteran testified at an RO hearing in March 1995.  The RO 
has indicated that a copy of the transcript is not available, 
but the hearing officer's notes are of record.  The notes 
reveal that the veteran testified that the clubbing problem 
had worsened during his Persian Gulf service.  During 
service, the manifestation had been noticed by an internist, 
who speculated that the disorder might be family related; 
there was a negative history of clubbing in the veteran's 
family, however.  The clubbing had also spread to the toes.   

The veteran was afforded a VA examination in July 1997, 
during which physical examination revealed impressive 
clubbing, probably without cyanosis.  The veteran reported 
that an echocardiogram taken a few months before showed 
"enlargement of the left ventricle."  There was no past 
history of murmur or other problems.  

The VA examiner obtained the private echocardiogram report 
which described an enlarged right ventricle with no other 
abnormalities.  On treadmill testing, there was normal 
functional capacity and no arrhythmia.  Lung scan, chest x-
ray and pulmonary function testing were all normal.  The 
examiner telephoned the veteran to reassure him that 
everything looked fine.  The impressions were effort 
intolerance of questionable cause; unusual appearance of 
clubbing of the nails; rule out subtle congenital heart 
disease though doubt; and abnormal echocardiogram.  

The veteran presented testimony before a member of the Board 
in July 1999.  The veteran testified that he first noticed 
clubbing during service.  T. 3.  The veteran stated that he 
had some expertise in the medical field since he studied 
nursing prior to getting a mortuary science degree.  He is 
now a licensed mortician.  In the navy, his expertise was 
trauma medicine when he served as a corpsman.  T. 5.  The 
veteran stated that he did not know what caused the clubbing.  
T. 9.  The veteran requested that he be provided additional 
VA examinations in order to determine the etiology of the 
clubbing.  T. 10.   

Pertinent Legal Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has articulated the 
requirements for a well grounded claim for service connection 
as follows: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).  Where the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is "plausible" is required in order for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 504; 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 

Where a claim is well grounded VA shall assist the claimant 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.  The Board finds that the veteran has not 
submitted a well-grounded claim for service connection for 
clubbing of the fingernails and toenails.

The veteran contends that the disorder at issue began during 
his military service and thus, service connection is in 
order.  The Board does note that the manifestation of 
clubbing was first shown during service.  Notwithstanding 
this manifestation, the record during service and since 
service does not show that the veteran has a current 
disability with respect to clubbing.  

The Court stated in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  See also Brock v. 
Brown, 10 Vet. App. 155, 164 (1997) (finding a claim not well 
grounded where the evidence of record including a statement 
of the veteran that he had been treated for the disorder did 
not show a current disability).

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  In this case, the veteran does have some 
medical expertise.  Despite his medical training, however, he 
testified that he does not know the etiology or the nature of 
any disability that is linked to his particular clubbing.  T. 
9.  

The veteran otherwise submitted private medical records in 
which a progress note dated April 6, 1993, refers to 
"service related heart problems."  This note was made by 
someone other than the treating doctor, and after the doctor 
subsequently examined the veteran, no findings linking a 
heart problem to service were made.  Therefore, the Board 
finds that these medical progress notes are not sufficient to 
well ground the claim.  See LeShore v. Brown, 8 Vet.App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  

The Board has considered 38 C.F.R. § 3.317 (1998) in 
evaluating the veteran's claims.  Under this regulation, a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of § 3.317 may be service 
connected, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001 and by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317 (a)(1) (1998).  For purposes of 
§ 3.317, "objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
nonmedical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317 (a)(2) (1998).  

Clubbing of the fingernails and toenails is not within the 
"sign or symptoms" of an "undiagnosed illness" under 38 
C.F.R. § 3.317(b) (1998).  Disabilities which may be 
manifestations of undiagnosed illnesses, however, do include 
cardiovascular or respiratory system (upper or lower) "signs 
or symptoms."  38 C.F.R. § 3.317(b) (1998).  
Notwithstanding, in the veteran's case, he does not have any 
"disability."  Thus, a claim under 38 C.F.R. § 3.317 must 
fail.

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  In this case, the medical records 
disclose no disability from clubbing.  Therefore, in the 
absence of probative evidence showing a disability, the claim 
for service connection must be denied.   

Additional Considerations

Although the Board has denied this appeal on grounds 
different from the RO, the appellant has not been prejudiced 
by this decision because the RO actually accorded the 
appellant greater consideration than the claim warranted.  
Bernard v. Brown, 
4 Vet.App. 384 (1993).  The Board also notes that the 
transcript from the RO hearing is not available for review.  
Since the hearing officer's notes are of record and since the 
veteran was subsequently afforded a hearing before a member 
of the Board, he has had full opportunity to present his 
claim.  Thus, the absence of the earlier RO hearing 
transcript does not affect his due process rights.  Id.   

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where the claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, the veteran discussed some of his post 
service treatment at the time of his July 1999 hearing.  The 
Board has reviewed the record, and it appears that the 
relevant medical records are assembled.  Additionally, the 
veteran did not specifically identify any medical evidence 
that has not been submitted or obtained, which would support 
a well-grounded claim.  The Board notes that the VA has, in 
any case, afforded the veteran several examinations to 
determine the existence and etiology of any disability 
associated with clubbing.  Moreover, the RO attempted to 
obtain the medical records of which the VA was on notice.  As 
such, there is no further duty under 38 U.S.C.A. § 5103(a) in 
this case, including providing another VA examination.

    
ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for disability manifested 
by clubbing of the fingernails and toenails, the appeal is 
denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

